     Case 7:21-cv-00106-GEC-PMS Document 5 Filed 03/19/21 Page 1 of 1 Pageid#: 13


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

ROBERT JAMES WAYNE,
    Plaintiff,                                        Civil Action No. 7:21-cv-00106

v.                                                    MEMORANDUM OPINION

MARTIN KUMER, et al,                                          By: Glen E. Conard
    Defendant(s).                                             Senior United States District Judge

        Robert James Wayne, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §

1983, while incarcerated. By its Order entered February 22, 2021, the court advised plaintiff that a

failure to update a mailing address after a transfer or release from incarceration will result in dismissal

of this action.

        The court’s mail to plaintiff has been returned as undeliverable, and plaintiff has not contacted

the court since February 19, 2021. Plaintiff failed to comply with the court’s Order requiring plaintiff to

maintain an accurate mailing address. Therefore, the court finds that plaintiff failed to prosecute this

action, pursuant to Federal Rule of Civil Procedure 41(b), by not complying with the court’s February

22, 2021, Order. Accordingly, the court dismisses the action without prejudice and denies all pending

motions as moot. See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (stating pro se litigants are

subject to time requirements and respect for court orders and dismissal is an appropriate sanction for

non-compliance); Donnelly v. Johns-Manville Sales Corp., 677 F.2d 339, 340-41 (3d Cir. 1982)

(recognizing a district court may sua sponte dismiss an action pursuant to Fed. R. Civ. P. 41(b)).

        The Clerk is directed to send copies of this Memorandum Opinion and the accompanying Order

to the parties.

                     19th day of March, 2021.
        ENTER: This _____


                                                      /s/Glen E. Conrad
                                                      ____________________________________
                                                      Senior United States District Judge
